Title: From Thomas Jefferson to Joseph Carrington Cabell, 14 January 1822
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 14. 22.
I have duly recieved your two favors of the 3d & 7th and in them the proof of your continued zeal for the object of our joint labors. of the course most prudently to be pursued mr Johnson & yourself are best judges. you alone are in a situation to know the state of the pulse of the body on which our institution depends for life or death; and to you I leave it entirely. silence and resignation have sometimes greater effect than importunity. the obtaining a relinquishment of the debt at this time is not material; for we could not open the institution while our funds would be employed in building the library. with time perhaps the public opinion may become more and more reconciled to it. the only thing of real importance at present is a suspension of the payment of interest for 4. or 5. years. we could then be going on with the Library, and the cancelment of the whole within that term would be in good enough time. but, in all this, do what yourself & your Colleague shal think most practicable and desirable. affectly yoursTh: Jefferson